 118DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act : All drivers, helpers, warehousemen,and furniture finishers working at and out of the Employer's plantatWashington, D. C., excluding salesmen, office clerical employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Bendix Aviation Corporation,Pioneer-Central DivisionandDis-trict Lodge No. 102,International AssociationofMachinists,A. F. ofL., PetitionerBendix Aviation Corporation,Pioneer-Central DivisionandInter-national Association of ToolCraftsmen,Local No.1,NIUC,'Petitioner.Cases Nos. 18-RC-0473 axed 18-RC-2497.Septem-ber 20,1955DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held before11j almar Storlie, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved, claim to represent certain em-ployees of the Employer."3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section '9(c) (1_) and Section 2 (6) and (7) of the Act.4.The IAM has separately represented the employees in the Em-ployer's toolroom department No. 1980. It now seeks to add to thisexisting unit the, employees of the model making experimental de-=partment No. 2000.The NIUC requests an election limited to thetoolroom employees 2 The IAM-anal the Employer,contend the Boardi The IAM, Petitioner in Case No.18-RC-2473, declined to stipulatethat the NIUC,Petitioner in Case No.18-RC-2497, is a labor organization,Uponthe record in thiscase, and the Board's recent determinationsin J. I.CaseCompany,112 NLRB '796;InternationalHarvesterCompany,Farmall Works,111 NLRB 606;andFrideo-Calculatingl icchin-e Co., Inc, etal.,110 NLRB1618,we find theInternationalAssociation of Tool'-Craftsinen, Local No.-1, NIUC, isa labor organization within the 'meaningof the Act.21n-its petitionthe-'NIUCrequested severanceof a daftunit of tool-and die-makers.At the hearing,however, the NIUC amended its petition to request-all nonsalaried 'ein-.ployees in the Employer'stoolroomdepartment.Accordingly,we deem the unit sought.by tile,NSUC'to-be a departmental one, essentially coextensive with the unitthathas been,representedby the -IAM.114 'I LRB No. 28. BENDIX AVIATION CORPORATION119)should order an election in a single voting group consisting of boththe.toolroom and the model shop employees.All the toolroom employees, except the four tool grinders, work inthe Employer's toolroom area, maintain tools and dies, make new tools,dies, jigs, and fixtures.As noted above, the JAM has, for a number ofyears, been the collective-bargaining representative of these, toolroom,employees 3The model shop employees make component parts of assemblies,subassemblies, jigs, and fixtures from stock by means. of handworkand the operation of precision machine tools similar to those used inthe toolroom.The model shop employees have no bargaining history.The employees of both groups have like training backgrounds andexperience, require and use the same knowledge of mathematics andblueprint reading, and work with practically the same tools and in-struments.The toolmakers and the modelmakers also receive com-parable wages.On the other hand, there is no appreciable inter-change of employees between the toolroom and the model shop, theirwork areas are physically separated, and they are separately super-vised.We find, accordingly, that the employees in the toolroom departmentNo. 1980 comprise a group with a separate bargaining history whichmay, if they so desire, be an appropriate unit for the purposes of col-lective bargaining.4We find also that the model shop employees havesufficient common interest with the toolroom employees to be addedappropriately to the existing toolroom unit.'On the other hand, asthe model shop employees constitute a cohesive and well-defined re-sidual tool and die group with separate supervision and working spacethey may constitute a separate appropriate bargaining units Accord-ingly, we find that the model shop employees may, if they so desire,be separately represented, or be represented in one unit with the tool-room department employees.'Tool grinders:The Employer and the IAM would include the fourtool grinders in the same unit with toolroom employees. The NIUCquestions the propriety of including the tool grinders in such a unit.The grinders work in tool crib department No. 1981,, physically sepa-rate from the toolroom.Nevertheless, they work under the directdisciplinary supervision of the toolroom foreman, and the tool cribforeman exercises only a "watchful eye" over them.Moreover, the3 The parties stipulated at the hearing; that the IAM was the certified bargaining repre-e SeeSpaulding Fiber Co , Inc.,111 NLRB 237 ;Westinghouse Electric Corporation,108 NLRB 556;John Deere Planter, Works of Deere & Company,107 NLRB 1497.5 A P. Controls Coi poration,108 NLRB 593,General Electric Company,101 NLRB 1341.9 SeeInternational Harvester Company,82 NLRB 185.7 In any event, the unrepresented model shop employees are entitled to a separateself-determination election.The Zia Company,108 NLRB 1134. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDtool, grinders have historically been included in one bargaining' unitwith the toolroom department employees. In these circumstances,and' as the Board 'has held that tool grinders may properly be in-cluded in a unit of toolroom employees,8 we shall include them in thetoolroomvoting group.Model shop inspectors:The Employer contends, contrary to theIAM, that the model shop inspectors should not be included in a singlebargaining unit with the employees of the modelmaking experimentaldepartment No. 2000. - The inspectors are assigned to the model shopby the Employers inspection department and are subject to the super-vision of both the model shop foreman and the Employer's chief in-spector.The model shop foreman is the direct supervisor of the inspec-tors and can effectively recommend their discharge.The inspectorsare included with other nonsalaried employees on the "Model ShopHourly Rate Schedule," and the record indicates they are permanentlyassigned to work in, the model shop.Upon these facts and the recordgenerally, we find that the model shop inspectors have interests andworking conditions closely allied with those of the model shop em-ployees, and we shall include them in the model shop voting group?In view of the foregoing, we shall direct elections in the followinggroups of employees at the Employer's Pioneer-Central Division,Davenport, Iowa, excluding from each voting group the employees inthe other voting group, all other employees, guards, and supervisorsas defined in the Act :(a)All classifications of nonsalaried employees in toolroom depart-ment No. 1980 including tool grinders.(b), All classifications of nonsalaried employees in modelmakingexperimental department No. 2000 including model shop inspectors.If a majority of the employees in each of the voting groups casttheir ballots for the IAM, the employees in the two groups will betaken to have indicated their desire to be represented in a combinedtoolroom and model shop unit and the Regional Director conductingthe elections is instructed to issue a certification of representatives tothe IAM for the combined unit, which the Board under the circum-stancesfinds to be appropriate. If a majority of the employees ineither of the voting groups select a representative not selected by,theother group, they will be taken to have indicated their desire to con-stitute a separate bargaining unit, and the Regional Director conduct-ing the elections shall issue a certification of representatives to theunionchosen by that group which the Board in such circumstancesfinds to be appropriate for the purposes of collective bargaining. Ifa majority of the employees in either group selects nounion,the Re-John Deere Planter Works of Deere & Company,supra.J. I.CaseCompany,'80NLRB 217. SOLO CUP COMPANY121gional Director is instructed to issue a certification of results of electionshowingno representative has been selected.[Text of Direction of Elections omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Elections.Solo Cup CompanyandInternational Brotherhood of Pulp, Sul-phite and Paper Mill Workers,A. F. L.Case No. 17-CA-765.September 01, 1955DECISION AND ORDEROn May 12, 1955, Trial Examiner Robert E. Mullin issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) and (3) of the Act, and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended that these allegations be dismissed.Thereafter, the Respondent filed exceptions to the Intermediate Re-port, and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-,mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modifications and.additions :1.We- agree with the Trial Examiner that the Respondent violatedSection 8 (a) (3) and (1) of the Act in terminating for a period of4 days the employment of Westmoreland, Bradley, Palmer, and War-den because they had engaged in protected concerted activities.'OnJune 16, 1954, these employees, together with the other cup inspectionworkers on the 4 to 12 p. in. shift, had shut down their machines, asthey had agreed to do in advance, and walked off the job for a periodof about 1 hour for the purpose of obtaining from the Respondent anexplanation "to their satisfaction" for what they believed to be thearbitrary discharge of 2 of their coworkers that day, and to argueagainst such discharges.There is specific unrefuted testimony that1 SeeStandard Coal Products Co., Inc.,110 NLRB 412;Rugcrofters of PuertoMoo,Inc.,107 NLRB 256,262,Ace Handle Corporation,100 NLRB 1279-80, 1290114 NLRB No. 31.